[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: DEFENDANT'S OBJECTION TOAPPOINTMENT OF ATTORNEY FOR MINOR CHILDREN
Counsel for the defendant has filed an objection to the appointment of Attorney Helen Murphy as attorney for the two minor children in this relocation dispute.
The thrust of the defendants objection is that Attorney Murphy coauthored an amicus curiae brief on behalf of the Connecticut Women's Education  Legal Fund in the case of Irelandv. Ireland, currently pending before the Connecticut Supreme Court which also involves a relocation issue.
To remove an attorney for a minor child because the attorney in previous cases has taken an adverse position in a matter one way or the other would create a chilling effect on attorneys and the cases they could take on for clients.
Attorneys advocate the position of their clients. It may be for relocation in one case and against relocation in another.
Attorney Murphy is a skilled matrimonial lawyer. She has the ability and capacity to represent her clients in a fair manner. Attorney Murphy will be guided by her client's wishes and desires. Because she has done background research in relocation cases does not mean that she cannot be impartial, objective and fair in carrying out her duties and obligations on behalf of her clients in this case.
ORDER
1. The defendant's objection to the appointment of Attorney Helen Murphy as attorney for the children is overruled.
2. To avoid any cloud being cast over any recommendation to be made in this pending relocation case, the court appoints Attorney Bernard Christianson of New Haven as Guardian Ad Litem for the minor children. The parties shall share the cost of the guardian's fees.
COPPETO, J. CT Page 2925